McCORMICK, District Judge.
Upon consideration of the special master’s report and exceptions and objections thereto, as well as briefs of solicitors, no sufficient reason is shown to justify rejection of the findings, conclusions, and recommendations of the special master. Accordingly, all exceptions are disallowed and overruled, and the report of Special Master Head filed herein on November 22, 1934, is adopted, approved, and confirmed, and a decree as recommended by said special master is ordered to be entered herein. Exceptions allowed all defendants to the aforesaid order, and to the decree hereby directed, when said decree is entered herein.